Citation Nr: 0928686	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of death.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of 
an individual who had verified service in the Philippine 
Commonwealth Army from November 1941 to August 1942, and from 
August 1945 to May 1946.  Records show that the decedent was 
a prisoner of war (POW) from April 1942 to August 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
most VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41 (2008).  Nevertheless, for the 
purpose of the present decision, we will address him as "the 
Veteran."


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for 
the cause of the Veteran's death, and no appeal was filed.

2.  The evidence associated with the claims file subsequent 
to the May 2004 rating decision was not previously submitted 
for consideration, but does not relate to an unestablished 
fact necessary to establish the claim, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2004 rating decision, which denied service 
connection for the cause of the Veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.302 (2008).  

2.  The evidence received subsequent to the May 2004 rating 
decision is not new and material, and the claim for service 
connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2008).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the decision of the U.S. Court of Veterans 
Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
the effective date to be established for benefit payments.  

Where a request is filed to reopen a previously denied claim, 
VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the benefit sought in 
the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  To satisfy that requirement in the present context, 
the Secretary is required to consider the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter which describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection for cause of death that were 
found insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In July 2007, VA sent the appellant a letter informing her of 
the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  It described the reasons for the previous denial and 
explained what the evidence would need to show in order to be 
considered new and material.  The letter informed the 
appellant that VA would assist her in obtaining evidence 
necessary to support her claim, such as the Veteran's medical 
records, employment records, or records from other Federal 
agencies.  The appellant was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  The December 2007 SOC described how VA 
determines effective dates.

The Board acknowledges that the content of the July 2007 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the appellant did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that she 
was provided with the opportunity to participate in the 
processing of her claim so as to render any defect in notice 
non-prejudicial.  For example, the September 2007 rating 
decision and December 2007 SOC explained the basis for the 
RO's action, and the SOC provided her with an additional 60-
day period to submit more evidence.  In addition, the 
appellant demonstrated through submission of her statements 
and other evidence that she was aware of the type of evidence 
required to substantiate her claim.  Moreover, the benefit 
being sought is not being granted in this case, so the Board 
will not reach the issue of an effective date discussed by 
the Court in Dingess.

It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the appellant has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim).  Moreover, the appellant has not 
identified any evidence which she would have submitted if 
Dingess notice had been provided earlier, nor has she 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and service personnel 
records.  The appellant did not identify any treatment 
providers of the Veteran other than the doctor who signed his 
death certificate, whose records were unavailable.  The duty 
to assist a claimant in developing evidence is not always a 
"one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  A claimant must cooperate when she is asked for 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Otherwise, she denies VA evidence which might have helped 
establish her claim.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
In March 2003, the appellant filed a claim of entitlement to 
service connection for the cause of the Veteran's death.  
This claim was denied in July 2003 and May 2004 rating 
decisions, and she did not file a timely appeal.  
Consequently, the May 2004 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
 
In July 2007, the appellant filed a request to reopen her 
claim for service connection for the cause of the Veteran's 
death.  Her request was denied in the September 2007 rating 
decision that is the subject of the instant appeal.  Based on 
this procedural history, the issue for consideration with 
respect to the appellant's claim is whether new and material 
evidence has been received to reopen the claim.  

It appears that the RO did not address the cause-of-death 
claim on the merits in its September 2007 rating decision.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final decision 
of the RO, in May 2004, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death, included service personnel records 
consisting of the Veteran's processing affidavits, a 
description of his military duties, a separation examination 
report, a transcript from a September 2003 hearing before a 
Decision Review Officer (DRO) at the Manila RO, a marriage 
certificate, a statement from the appellant's son, an 
affidavit from a soldier, and a death certificate.  

The Veteran's certificate of death shows he died in August 
1983.  The copy of the certificate in the file is a blue, 
typewritten carbon copy on which both the cause of death and 
the reporting physician's signature have been added in 
original handwriting.  The indication of cause of death 
states "DOA (most probably myocardial infarction)".  A July 
1998 statement of M.G.G.C.-E., M.D., says that her husband, 
Dr. R.E., had been called to see the Veteran in August 1993 
(sic) and found him dead on arrival.  Dr. C-E said the 
Veteran's death was probably due to myocardial infarction. 

The Veteran's service separation examination report, dated in 
May 1946, noted evidence of pulmonary tuberculosis on X-rays, 
but noted no abnormalities of the cardiovascular system.  The 
May 2003 statement from the appellant's son stated that the 
doctor who signed the Veteran's death certificate was 
deceased, and thus, they were unable to obtain any additional 
medical records regarding the Veteran's condition at the time 
of his death.  A September 2003 affidavit from a soldier, 
A.A.A., contended he had served with the Veteran and 
expressed support for the appellant's petition for benefits.  
A.A.A. also testified at the September 2003 DRO hearing 
regarding the nature of his service with the Veteran.     

Based on the above evidence, the claim was denied by the RO 
in May 2004.  Specifically, the RO determined that there was 
no competent evidence that the cause of death was related to 
any illnesses incurred during service, and no competent 
evidence showing any illness within a pertinent presumptive 
period after service.  

Evidence added to the record since the time of the last final 
denial in May 2004 includes statements from the appellant 
asserting entitlement to VA death benefits, based on her late 
husband's prisoner of war (POW) status and verified military 
service. 

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  The death of a 
veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to produce death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including cardiovascular disease , become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309(a).  

The law also provides that, in the case of a veteran who is a 
former POW, certain diseases which become manifest to a 
degree of at least 10 percent at any time after active 
service shall be considered to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.309.  After the 
previous final May 2004 denial of the appellant's claim, the 
regulations regarding presumptive service connection for 
former POWs were revised.  

The former regulatory provisions provided for service 
connection on a presumptive basis for former POWs who 
developed certain diseases, including beriberi heart disease 
or ischemic heart disease (with localized edema during 
captivity), which became manifest to a compensable degree at 
any time after service.  Those provisions applied only to 
former POWs who had been detained for not less than 30 days.  
38 C.F.R. § 3.309(c) (2003).

The current regulatory provisions provide for service 
connection on a presumptive basis for former POWs who develop 
certain diseases, including atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia).  No 
minimum period of internment is required under the revised 
regulations, and localized edema in captivity need not be 
shown.  The requirement that the condition become manifest to 
a compensable degree at any time after discharge has 
remained.  See 38 C.F.R. § 3.309(c) (effective October 7, 
2004); see also 69 Fed. Reg. 60,083, 60,083-60,090 (Oct. 7, 
2004).  Atherosclerotic heart disease encompasses 
arteriosclerotic heart disease, ischemic heart disease, 
coronary artery disease, and other diseases that may be 
described by a more specific diagnosis.  See 69 Fed. Reg. 
60,083, 60,083-60,090 (Oct. 7, 2004).  

In the instant case, there has been no allegation or 
evidentiary showing that the late Veteran manifested any kind 
of cardiovascular disease, either in service or thereafter.  
The appellant asserts that, as a former prisoner of war, the 
Veteran should be entitled to a presumption that his death 
from a myocardial infarction resulted from his POW experience 
in World War II.  However, the evidentiary record 
preponderates against a finding that the Veteran died from a 
myocardial infarction.  There is no medical evidence of 
treatment, testing, or diagnosis of such a condition.  Only 
the death certificate implies that death was from a 
myocardial infarction, and the Veteran was dead before the 
certifying physician arrived at his home.  Therefore, a 
conclusion that the cause of death was myocardial infarction 
is purely speculative, and insufficient to grant service 
connection.

The evidence added to the record since the previous May 2004 
denial does not constitute new and material evidence.  It 
does not address the relationship between the Veteran's cause 
of death and active service, which is an unestablished fact 
necessary to substantiate the claim.  Further, it is 
redundant, as the appellant merely reiterates her previous 
assertions of entitlement to VA death benefits.  Finally, it 
does not raise a reasonable possibility of substantiating the 
cause-of-death claim.  Thus, although the Board is 
sympathetic to the appellant's loss of her husband, the Board 
finds that the criteria under 38 C.F.R. § 3.156(a) have not 
been satisfied, and the claim cannot be reopened.  



ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for cause of death is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


